Case 2:17-cr-20469-SFC-DRG ECF No. 232, PageID.1562 Filed 08/03/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


United States of America,

        Plaintiff,

v.                                          Case No. 17-20469

Jason Manning,                              Sean F. Cox
                                            United States District Court Judge
      Defendant.
______________________________/

     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE (ECF No. 228) AS
                                MOOT

        On April 23, 2020, Defendant Jason Manning filed a motion for “modification of sentence,

compassionate release/reduction in sentence.” (ECF No. 228). Manning sought release from FCI

Milan due to the ongoing novel coronavirus (“COVID-19”) and his hypothyroidism.

        On June 22, 2020, the Government responded to Manning’s motion, arguing that it should

be denied as moot because, since its filing, Manning has been released from FCI Milan and placed

in a Residential Reentry Center (often referred to as a “halfway house.”) The Government also

argues that Manning’s hypothyroidism does not constitute extraordinary and compelling reasons

for compassionate release.

        The Bureau of Prisons’ website confirms that Manning has been released to a Residential

Reentry Center. Because Manning is no longer subject to the danger of COVID-19 that he

describes in his motion, and because he has received a form of the relief that he sought in his

motion, the Court DENIES his motion as MOOT.



                                               1
Case 2:17-cr-20469-SFC-DRG ECF No. 232, PageID.1563 Filed 08/03/20 Page 2 of 2




      IT IS SO ORDERED.

                                    s/Sean F. Cox
                                    Sean F. Cox
                                    United States District Judge

Dated: August 3, 2020




                                       2
